                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:19-cr-20224-UU

UNITED STATES OF AMERICA

v.

MAYCOL MENDEZ MARADIAGA,

      Defendant.
_______________________________/

              ORDER GRANTING GOVERNMENT’S MOTION IN LIMINE

       THIS CAUSE comes before the Court on the Government’s Motion in Limine to Exclude

Testimony and/or Evidence About the Termination of Marvin Reyes, a confidential informant for

the Government (D.E. 20) (the “Motion”).

       THE COURT has considered the Motion and Defendant’s opposition (D.E. 28) and is

otherwise fully advised in the premises.

                                        BACKGROUND

       Defendant is charged with one count of conspiracy to possess with intent to distribute

cocaine, in violation of 21 U.S.C.§ 846, and two counts of possession with intent to distribute

cocaine, in violation of 21 U.S.C.§ 841(a)(1). D.E. 1.

       The Government seeks to exclude evidence about Marvin Reyes’s termination from his

work as a confidential informant (“CI”) for the Government as irrelevant and improper. D.E. 20 at

1. Defendant objects, arguing that Reyes’s termination is relevant to Defendant’s entrapment

defense. D.E. 28 at 2.

       Reyes was activated as a CI “a few years prior to his involvement in the instant case.” D.E.

20 at 1. Reye’s role in this case was to introduce Defendant to an undercover agent (“UC”) and act



                                                1
as a go-between to arrange narcotic transactions between Defendant and the UC, which occurred

in October and November of 2015 as charged in the indictment. Id. On January 31, 2019, over

three years after the charged offenses, Reyes was arrested and terminated as a CI for attempting to

coordinate a five-kilogram cocaine deal. Id. at 1–2. Reyes, who had been working as a CI so that

he could stay in the United States, was then deported back to Honduras on or about February 11,

2019. Id. at 2; D.E. 28 at 2. The Government states it is “not aware of any evidence that would

indicate that Reyes acted improperly, or contrary to any law during the timeframe of the

investigation of the defendant.” D.E. 20 at 1. “[T]he Government does not intend to use Reyes as

a witness in its case-in-chief.” Id. at 2; D.E. 21.

                                            DISCUSSION

        “[T]he Federal Rules of Evidence permit a defendant to introduce evidence concerning the

criminal history of a non-testifying confidential informant in order to substantiate the defense’s

theory that the informant had planted drugs on him at the time of his arrest.” United States v.

Raphael, 487 F. App’x 490, 496 (11th Cir. 2014) (citing United States v. Stephens, 365 F.3d 967,

974–75 (11th Cir. 2004)). “Thus, there is no blanket prohibition on admitting evidence concerning

a non-testifying confidential informant’s criminal history, if that evidence is used to substantiate a

defense.” 487 F. App’x at 496. However, the relevance of a non-testifying CI’s criminal history

has a temporal component. United States v. Williams, 954 F.2d 668, 672 (11th Cir. 1992) (rejecting

the defendant’s argument that the trial court “abused its discretion in excluding evidence that a UC

was arrested [on drug charges] after this investigation”); Raphael, 487 F. App’x at 496 (holding

that the trial court in a drug case improperly limited defense counsel’s cross-examination of a UC

about a non-testifying CI’s criminal history where the CI had multiple arrests for dealing cocaine

and an attempted murder charge prior to his involvement in the case).



                                                      2
        The Court finds the length of time between the charged offenses and Reyes’s arrest over

three years later renders Reyes’s arrest and termination irrelevant. Reyes is not alleged to have

acted improperly prior to January 2019. In support of his argument that Reyes’s arrest and

termination are relevant to entrapment, Defendant points to a Government report stating that Reyes

“prodded” Defendant to “gain his trust”; however, Defendant states, the Government has not

provided Defendant with information as what exactly Reyes did to gain Defendant’s trust. D.E. 28

at 2. Indeed, such information may be relevant to Defendant’s putative entrapment defense, in part

because those acts occurred during the timeframe of the investigation. But the issue here concerns

Reyes’s actions in 2019, which did not involve Defendant, and which the Court finds irrelevant.

        Defendant further argues, without citing law, that “from a [Fed. R. Evid.] 403 perspective,

the government should not be allowed to use a [CI] during a criminal investigation, but then deport

him shortly before a defendant’s trial. Such a tactic effectively precludes a defendant from ever

having the opportunity to attack the [CI’s] motivation, intent, or veracity for truthfulness.” D.E.

28 at 3. Courts have routinely allowed evidence concerning a non-testifying CI. See, e.g., Williams,

954 F.2d at 672; Raphael, 487 F. App’x at 496. The Court finds that excluding evidence of Reyes’s

arrest and termination is not unfairly prejudicial to Defendant. Defendant also contends that since

Reyes is unavailable, the jury should be informed as to why he is unavailable. D.E. 28 at 4. The

Court disagrees, but will consider, at a future date, whether a missing witness instruction is

appropriate.1




1
  In addition, as the Government points out, because Reyes will not be called as a witness, evidence about his
termination is unavailable to impeach him. See Williams, 954 F.2d at 672 (“The law is clearly established that one
may not introduce evidence to impeach a witness who does not testify.”); United States v. Valdes, 214 F. App’x 948,
951 n.5 (11th Cir. 2007).


                                                        3
         Entrapment requires (1) government inducement of the crime and a (2) lack of

predisposition by the defendant to commit the crime. United States v. Duran, 596 F.3d 1283, 1298–

99 (11th Cir. 2010) (citing United States v. Ventura, 936 F.2d 1228, 1230 (11th Cir. 1991). A

defendant must first “present sufficient evidence of government inducement to raise the defense.”

Ventura, 936 F.2d at 1230. Then, upon the defendant making the requisite showing of inducement,

“the burden then shifts to the government to demonstrate beyond a reasonable doubt that the

defendant was predisposed to commit the offense charged.” Id.

         Defendant speculates that “as a practical matter, evidence regarding Reyes’s involvement

in kilogram-quantity transactions will likely be admissible anyway” given his entrapment defense.

D.E. 28 at 4. As such, because “the burden will then shift to the government to prove beyond a

reasonable doubt that [Defendant] was not entrapped[, Defendant] should be allowed to introduce

reverse 404(b) evidence of Reyes’s bad acts . . . to show proof of Reyes’s motive, opportunity, or

intent.” Id.2 Defendant does not go on to discuss how Reyes’s 2019 arrest and termination would

show Reye’s motive, opportunity, or intent to induce Defendant into committing the charged

crimes. Further, such an argument is premature at this juncture given that Defendant has not

identified what exactly he intends to introduce at trial concerning Reyes’s alleged inducement.

D.E. 28 at 4 n.1. If Defendant makes an insufficient showing of inducement, then the burden will

not shift to the Government to prove that Defendant was predisposed to committing the charged

offenses. Accordingly, it is hereby

         ORDERED and ADJUDGED that the Government’s Motion, D.E. 20, is GRANTED.


2
  “Unlike the usual circumstance in which the prosecution seeks to introduce evidence of the accused’s conduct on
another occasion,” reverse 404(b) evidence is “offered by the defense and involves behavior of a witness other than
a defendant.” United States v. South, 295 F. App’x 959, 969 (11th Cir. 2008). “Although the standard for admission
is relaxed when the evidence is offered by a defendant, the party advancing the evidence must demonstrate that it is
not offered to prove the character of a person in order to show action in conformity therewith. If the evidence is
shown to have a special relevance to a disputed issue, the court must balance the probative value against the
possibility of unfair prejudice.” Id. at 969–70 (internal citations and quotation marks omitted).

                                                         4
        DONE AND ORDERED in Chambers at Miami, Florida, this _6th_ day of September,

2019.




                                              ______________________________
                                              URSULA UNGARO
                                              UNITED STATES DISTRICT JUDGE

Copies provided:
Counsel of record via CM/ECF




                                          5
